United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-7129                                                   September Term, 2022
                                                              FILED ON: DECEMBER 19, 2022

RINAT AKHMETSHIN,
                      APPELLANT

v.

WILLIAM BROWDER,
                      APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-cv-01638)


       Before: KATSAS, Circuit Judge; EDWARDS AND TATEL, Senior Circuit Judges

                                        JUDGMENT

        This cause came to be heard on the record on appeal from the United States District Court
for the District of Columbia and was argued by counsel. An opinion and judgment issued on
December 29, 2020, Akhmetshin v. Browder, 983 F.3d 542 (D.C. Cir. 2020). Appellee filed a
petition for rehearing and rehearing en banc on January 12, 2021. Upon consideration of the
petition for panel rehearing, and the response thereto, the court certified questions of law to the
District of Columbia Court of Appeals, Akhmetshin v. Browder, 993 F.3d 922 (D.C. Cir. 2021).
The D.C. Court of Appeals issued an opinion on the certified questions of law, Akhmetshin v.
Browder, 275 A.3d 290 (D.C. 2022), and the parties filed supplemental briefs. On consideration
thereof, it is
        ORDERED and ADJUDGED that the opinion filed December 29, 2020, Akhmetshin v.
Browder, 983 F.3d 542 (D.C. Cir. 2020), be vacated; the judgment filed December 29, 2020, be
vacated; the judgment of the District Court appealed from in this cause, Akhmetshin v. Browder,
407 F. Supp. 3d 11 (D.D.C. 2019), be vacated; and the case be remanded to the District Court for
further consideration of the entire case in light of the D.C. Court of Appeals’ decision in
Akhmetshin v. Browder, 275 A.3d 290 (D.C. 2022). On remand, the District Court should
consider Browder’s federal constitutional objections to personal jurisdiction in the first instance
before determining whether there is any need for jurisdictional discovery. Once these
determinations have been made, the District Court should then resolve any remaining issues on
the merits. It is
       FURTHER ORDERED that the petition for panel rehearing be denied.
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold the issuance of the mandate herein until seven days after the resolution of
any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule
41.


                                          Per Curiam

                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                    BY:     /s/
                                                            Daniel J. Reidy
                                                            Deputy Clerk




                                                2